Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.984 Filed 04/06/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

           CHOICE L. CAUSEY,

                 Plaintiff,
                                                   Case No. 19-cv-10503
                    v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
              ARTHUR DORE,

              Defendant.
    ______________                    /

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
                   RECONSIDERATION [#60]
                                I. INTRODUCTION
      On February 19, 2019, Plaintiff Choice Causey (“Causey”) commenced this

action against Defendant Arthur Dore (“Dore”) concerning a terminated lease

agreement for the Prime Event Center in Bay City, Michigan. ECF No. 1. Plaintiff

filed his First Amended Complaint on November 1, 2019, alleging state law claims

for false light invasion of privacy and tortious interference with a business

relationship. ECF No. 28.

      Presently before the Court is Plaintiff’s Motion for Reconsideration, filed on

October 6, 2020. ECF No. 60. Plaintiff asks this Court to reverse its prior decision

granting Defendant’s summary judgment motion and denying Plaintiff leave to file

a second amended Complaint. Id.; see ECF No. 58. On October 7, 2020, this Court


                                          1
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.985 Filed 04/06/21 Page 2 of 14




entered a text-only order requiring additional briefing on Plaintiff’s Motion for

Reconsideration. Defendant accordingly filed a Response on October 27, 2020.

ECF No. 61.

      Upon review of the parties’ submissions, the Court concludes that oral

argument will not aid in the disposition of this matter. Accordingly, the Court will

resolve Plaintiff’s Motion for Reconsideration on the briefs. See E.D. Mich. L. R.

7.1(f)(2). For the reasons set forth below, the Court will DENY Plaintiff’s Motion

for Reconsideration [#60].

                                  II. BACKGROUND
      Plaintiff’s claims stemmed from a six-month lease agreement for the Prime

Event Center starting in March 2016.           Plaintiff alleged that his contract was

terminated by a voicemail left by Defendant in early March 2016, where Defendant

raised concerns about the purported promotion of events at the Prime Event Center

by local gangs. Following the voicemail and subsequent discussions with Defendant

and the Bay City Police Department, Plaintiff paid the lease requirements, including

initial deposits, in accordance with the contract.

      Defendant subsequently alleged that Plaintiff failed to make the required rent

payment for April 2016. Plaintiff disagreed with this allegation, arguing instead that

he already paid the rent for April 2016 under a different interpretation of the lease

agreement. Additionally, Defendant was quoted in an MLive article concerning


                                           2
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.986 Filed 04/06/21 Page 3 of 14




Plaintiff’s prior lawsuit and stated that Plaintiff’s contract was terminated for failure

to pay his monthly rent.

      On February 19, 2019, Plaintiff filed his Complaint against Defendant Dore,

alleging one count of false light invasion of privacy in relation to Defendant’s quoted

language in the MLive article. Plaintiff subsequently amended his Complaint on

November 1, 2019 and added an additional claim for tortious interference with a

business relationship.

      On September 22, 2020, this Court issued an Opinion and Order granting

Defendant’s Motion for Summary Judgment, ECF No. 39, and Denying Plaintiff’s

Motion for Leave to File an Amended Complaint, ECF No. 50. See ECF No. 58. In

its Order, the Court concluded that summary judgment in favor of Defendant was

warranted on both Plaintiff’s false light invasion of privacy claim and tortious

interference with a business relationship claim.        The Court emphasized in its

reasoning that Plaintiff failed to demonstrate that the MLive article contained any

false information in light of the plain language of the lease agreement. Id. at

PageID.922-923. The Court further held that, even if Plaintiff established the

information was false, Plaintiff could not satisfy the third prong of the analysis,

which requires that the statements be highly objectionable to a reasonable person.

Id.




                                           3
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.987 Filed 04/06/21 Page 4 of 14




      The Court additionally found that Plaintiff’s tortious interference claim did

not sufficiently relate back to his Complaint because this claim concerned the lease

agreement itself, not the statements made to the media about the broader dispute. Id.

at PageID.925. Finally, the Court denied Plaintiff leave to file a second amended

Complaint, finding that Plaintiff failed to establish good cause to bring additional

claims under the Michigan Elliot-Larsen Civil Rights Act long after discovery closed

and the pleading amendment deadline passed. Id. at PageID.929.

      Plaintiff now moves the Court to reconsider its Order. ECF No. 60. In support

of his instant Motion, Plaintiff asserts that this Court committed five palpable defects

requiring reconsideration and a different disposition of this case. Id. at PageID.939-

940. First, Plaintiff argues that this Court erred in finding that the lease agreement

was not terminated by Defendant’s March 2016 voicemail. Id. at PageID.940.

Second, Plaintiff asserts that the Court erroneously concluded that Plaintiff failed to

pay his April 2016 rental obligations. Id. Third, this Court purportedly committed

a palpable defect when it found that Defendant’s statements to the media were

neither false nor highly objectionable under the law. Id. Fourth, Plaintiff argues that

it erred in finding Plaintiff’s tortious interference claim did not relate back to his

Complaint. Id. Finally, Plaintiff alleges that this Court improperly denied his

Motion to amend the Complaint and that he was not “obviously aware of the basis”

for amending until early 2020. Id.


                                           4
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.988 Filed 04/06/21 Page 5 of 14




      Defendant opposed Plaintiff’s Motion for Reconsideration on October 27,

2020, arguing that Plaintiff fails to identify any palpable defects in the Court’s

analysis and that he may neither raise new claims regarding the lease agreement nor

reassert arguments already raised in prior briefs.      ECF No. 61, PageID.961.

Defendant contests each of Plaintiff’s aforementioned arguments in his Response.

                              III. LEGAL STANDARD

      Local Rule 7.1(h)(3) of the Local Rules of the United States District Court for

the Eastern District of Michigan provides:

      Generally, and without restricting the Court’s discretion, the Court will
      not grant motions for rehearing or reconsideration that merely present
      the same issues ruled upon by the Court, either expressly or by
      reasonable implication. The movant must not only demonstrate a
      palpable defect by which the Court and the parties and other persons
      entitled to be heard on the motion have been misled but also show that
      correcting the defect will result in a different disposition of the case.

E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is ‘a defect that is obvious, clear,

unmistakable, manifest, or plain.’” United States v. Lockett, 328 F. Supp. 2d 682,

684 (E.D. Mich. 2004) (citing United States v. Cican, 156 F. Supp. 2d 661, 668 (E.D.

Mich. 2001)). “[A] motion for reconsideration is not properly used as a vehicle to

re-hash old arguments or to advance positions that could have been argued earlier

but were not.” Smith ex rel. Smith v. Mount Pleasant Pub. Sch., 298 F. Supp. 2d

636, 637 (E.D. Mich. 2003) (citing Sault Ste. Marie Tribe of Chippewa Indians v.

Engler, 146 F.3d 367, 374 (6th Cir. 1998)).


                                         5
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.989 Filed 04/06/21 Page 6 of 14




                                  IV. DISCUSSION

      In his present Motion, Plaintiff raises five arguments for why the Court’s

Opinion and Order should be reconsidered and corrected after granting summary

judgment for Defendant and denying Plaintiff leave to amend his Complaint. The

Court will address each argument below.

      A. The Court Did Not Err in Finding that the Lease Was Not Terminated
         by Defendant’s March 2016 Voicemail

      Plaintiff first contends that this Court committed a palpable defect when it

found that his Prime Event Center lease was not terminated by Dore’s voicemail

from March 11, 2016. ECF No. 60, PageID.942. The Court previously found that

it was not persuaded by Plaintiff’s argument here because his conduct following the

voicemail contradicted his contract termination claim. ECF No. 58, PageID.922.

The factual record indicates that, after the voicemail, Plaintiff (1) met with the Bay

City Police Department, Defendant Dore, and other representatives of Dore Real

Estate; (2) paid the $10,000 that was due at the signing of the lease agreement; (3)

engaged in conversations with Defendant about future events that could be held at

the Prime Event Center; (4) and hosted at least one event in which he “opened the

doors, opened the venue, staffed it and operated it.” ECF No. 39, PageID.244; ECF

No. 58, PageID.916-917.

      While Plaintiff may disagree with the Court’s conclusion, there is no evidence

of clear or obvious defects in the Court’s analysis. To the contrary, Defendant is

                                          6
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.990 Filed 04/06/21 Page 7 of 14




correct to suggest that “Plaintiff’s own conduct showed that Plaintiff did not believe

the lease to have been terminated,” even if there were further discussions after the

voicemail about future events and safety concerns. ECF No. 61, PageID.964.

      Additionally, Plaintiff brings forth a new argument to illustrate how this Court

erred in finding that the lease agreement was not terminated by that voicemail.

Specifically, Plaintiff asserts that Defendant’s voicemail was a “condition precedent

[that] constituted an offer for an entirely new contract following [Defendant’s]

actions taken to dissolve Plaintiff’s lease agreement.” ECF No. 60, PageID.942.

      Defendant argues in response that Plaintiff’s argument, as a procedural matter,

is improper since it was not raised in his initial Response to Defendant’s Motion for

Summary Judgment. ECF No. 61, PageID.965-966.                The Sixth Circuit has

determined that a motion for reconsideration may not be used to raise issues that

could have been raised in the previous motion but were not. Evanston Ins. Co. v.

Cogswell Props., LLC, 683 F.3d 684, 692 (6th Cir. 2012) (citations omitted). Stated

differently, “a motion for reconsideration does not provide the movant with an

opportunity for a ‘second bite at the apple.’” Dassault Systemes, S.A. v. Childress,

No. 09-cv-10534, 2016 WL 8230643, at *1 (E.D. Mich. Jan. 29, 2016) (citing

Evanston Ins. Co., 683 F.3d at 692). The Court thus agrees with Defendant that

Plaintiff’s argument regarding the formulation of a new contract is untimely.




                                          7
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.991 Filed 04/06/21 Page 8 of 14




Accordingly, Plaintiff has failed to demonstrate a palpable defect by which the Court

has been mislead as to the voicemail and its impact on the lease agreement.

      B. The Court Did Not Err in Concluding that Plaintiff Did Not Meet His
         April 2016 Rental Obligations and that Plaintiff Consequently Failed
         to Establish the Second or Third Prongs of his False Light Invasion of
         Privacy Claim

      Plaintiff next argues that the Court incorrectly interpreted Dore’s statements

to the media regarding Plaintiff’s ability to fulfill his rental obligations. ECF No.

60, PageID.944. He contends that the Court was mistaken in finding Defendant’s

voicemail did not terminate the lease agreement, and thus the statements made to the

media were patently false. Id. Plaintiff’s third argument follows this logic, asserting

that Dore’s statements to MLive were highly objectionable because of their falsity

and potential repercussions on his reputation. Id. at PageID.946.

      As discussed supra, the Court did not find a palpable defect with respect to its

conclusion that the lease agreement was not terminated by the voicemail. In his

Motion, Plaintiff recognizes that both his second and third arguments are contingent

upon a finding that the lease was terminated by Dore’s voicemail. See ECF No. 60,

PageID.945-946. The Court has declined to make this finding here.

      Further, this Court found in its prior Order that, even if he had been able to

show that false information was publicly broadcasted, Plaintiff still failed to

establish that Dore’s statements were “highly objectionable to a reasonable person”

as required by Sixth Circuit precedent. ECF No. 58, PageID.921 (citing Fronning

                                          8
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.992 Filed 04/06/21 Page 9 of 14




v. Jones, 77 F.3d 482 (6th Cir. 1996)). In his present Motion, Plaintiff does not cite

to any cases that illustrate clear or obvious defects in the Court’s conclusion that the

MLive statements did not “attribut[e] to the plaintiff characteristics, conduct, or

beliefs that were false and placed the plaintiff in a false position.” Id. (citing Duran

v. Detroit News, Inc., 200 Mich. App. 622, 631-632, 504 N.W.2d 715, 720-721

(1993)). Plaintiff’s mere disagreement with the Court’s analysis of the voicemail

and the lease agreement is insufficient to warrant a contrary conclusion in this case.

      Finally, to the extent that Plaintiff relies on the argument that the voicemail

“attempted to establish conditions precedent to the dead lease agreement in what

would have created a wholly new and separate contract,” the Court has already found

that this argument rests on a new and improperly advanced theory, and thus will not

be considered. ECF No. 60, PageID.945; see United States v. Holland, No. 13-

10082, 2018 WL 10733576, at *4 (E.D. Mich. Mar. 20, 2018) (“Plainly, the Court

cannot be asked to ‘reconsider’ an issue that was never presented for its

consideration in the first instance.”).

      C. The Court Did Not Commit a Palpable Defect When It Found that
         Plaintiff’s Tortious Interference Claim Fails to Sufficiently Relate
         Back to Plaintiff’s Initial Complaint

      Plaintiff additionally claims that the Court was misled in its analysis of his

tortious interference claim and its finding that this claim did not sufficiently relate

back to his original pleading. ECF No. 60, PageID.947. Specifically, he avers that


                                           9
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.993 Filed 04/06/21 Page 10 of 14




 “the false light and tortious interference claims are intertwined in that they both

 involve the same incident and general conduct” in accordance with Federal Rule of

 Civil Procedure 15. Id. at PageID.949. This argument parallels the same assertion

 made in Plaintiff’s original response to Defendant’s summary judgment motion.

       Upon further review of the record, the Court reaches the same conclusion with

 respect to Plaintiff’s tortious interference claim. It is undisputed that both the false

 light claim and the tortious interference claim broadly address the same subject

 matter—mainly, the Prime Center lease, a contractual dispute, and a failure to pay

 rental obligations as specified by the plain interpretation of the lease agreement.

 However, Plaintiff’s false light claim alleged improper statements in a media

 publication from August 2016; the tortious interference claim separately examined

 a contractual dispute for a lease that was terminated in April 2016. As the Court

 previously found, it is clear that “the circumstances and details of the contract’s

 termination do not sufficiently relate back to media statements made months after

 the fact and cannot be said to fall under the same ‘general conduct causing such

 wrong.’” ECF No. 58, PageID.925-926 (citing Durand v. Hanover Ins. Group, Inc.,

 806 F.3d 387, 374–75 (6th Cir. 2015)).

       This Court declines to employ the overbroad interpretation of the relation back

 doctrine proposed by Plaintiff in his Motion. Further, “[b]ecause a motion for

 reconsideration is not a vehicle for litigants to re-hash old arguments or to relitigate


                                           10
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.994 Filed 04/06/21 Page 11 of 14




 their cases,” this argument must also fail. Rodriques v. Delta Air Lines, Inc., No.

 14-CV-12707, 2015 WL 10635525, at *2 (E.D. Mich. May 18, 2015), aff'd sub nom.

 Rodriques v. Delta Airlines, Inc., 644 F. App'x 629 (6th Cir. 2016).

       D. The Court Did Not Err in Concluding that Plaintiff Failed to Establish
          Good Cause to File a Second Amended Complaint

       Finally, Plaintiff contends that the Court committed a palpable defect by

 denying his Motion for Leave to File an Amended Complaint (“Motion to Amend”),

 which sought to add two claims under the Michigan Elliot-Larsen Civil Rights Act.

 Plaintiff asserts that “it is not that the two claims Plaintiff seeks to amend his

 Complaint to add were rediscovered or recalled . . . [n]or is it accurate to suggest the

 Plaintiff[] [was] aware of the bases for the two claims and then failed to amend prior

 to the discovery or motion deadline.” ECF No. 60, PageID.950.

       As an initial matter, the Court based the analysis in its Order on the language

 provided in Plaintiff’s Motion to Amend:

       7. That while preparing a response to Defendant’s pending dispositive motion,
       counsel for Plaintiff reviewed all the relevant depositions taken both in this
       instant lawsuit and in Plaintiff’s previous lawsuits. Counsel admittedly then
       discovered and/or recalled the true extent of Defendant Dore’s interference
       with Plaintiff’s lease agreement.
       8. That, to wit, it was (re)discovered that Defendant Dore had inserted illegal
       conditions precedent into the lease agreement.

 ECF No. 50, PageID.829 (emphasis added). Drawing from Plaintiff’s

 representations in his Motion to Amend, the Court ultimately concluded that Plaintiff

 failed to establish sufficient good cause to warrant an amendment to his Complaint

                                           11
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.995 Filed 04/06/21 Page 12 of 14




 at the late stage of the litigation. ECF No. 58, PageID.929. Plaintiff now argues,

 however, that it is not a matter of rediscovery or recollection; instead, he states that

 he failed to “recognize” the new claims until the preparation of his response to

 Defendant’s summary judgment motion. ECF No. 60, PageID.950.

       Irrespective of the particular word used to describe the conduct, the Court

 maintains that Plaintiff did not establish good cause to bring his Elliot-Larsen claims,

 especially (1) after Plaintiff already amended his Complaint once in November 2019,

 and (2) nine months had passed since the pleading amendment deadline. See ECF

 No. 58, PageID.929. Plaintiff was subject to a heightened burdened to demonstrate

 why an amendment at this late stage of the litigation was warranted, and he did not

 meet it.

        Plaintiff further clarifies that he did not base his Motion to Amend on

 information uncovered in Defendant Dore’s 2019 deposition, but that the Motion is

 instead “primarily based on testimony from Plaintiff’s 2017 deposition from a

 previous case.” ECF No. 60, PageID.951. Thus, Plaintiff acknowledges that he had

 the factual basis for the Elliot-Larsen claims for an additional two years before

 “recognizing” that he wished to plead additional counts.

       This clarification, coupled with the controlling case law on heightened

 standards for amendment, only substantiates the Court’s ultimate determination

 regarding Plaintiff’s Motion to Amend. Contrary to Plaintiff’s assertions, the record


                                           12
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.996 Filed 04/06/21 Page 13 of 14




 indicates that Plaintiff was clearly aware of the factual basis comprising the Elliot-

 Larsen claims almost three years prior to the filing of his Motion to Amend. Whether

 Plaintiff realized the consequence of the existing factual basis during those three

 years is inapposite to the Court’s ultimate analysis. Instead, the Court observed that

 the amendments were sought long after discovery closed, the dispositive motion

 deadline passed, and Defendant filed his summary judgment motion. See ECF No.

 58, PageID.930. This created a sufficient basis for this Court to deny Plaintiff’s

 Motion to Amend.

       In sum, Plaintiff has failed to demonstrate that he is entitled to relief under

 Local Rule 7.1(h)(3).

                                  IV. CONCLUSION
       For the reasons discussed herein, Plaintiff’s Motion for Reconsideration [#60]

 is DENIED.

       IT IS SO ORDERED.




                                        s/Gershwin A. Drain
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

 Dated: April 6, 2021




                                          13
Case 1:19-cv-10503-GAD-PTM ECF No. 62, PageID.997 Filed 04/06/21 Page 14 of 14




                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                April 6, 2021, by electronic and/or ordinary mail.
                      /s/ Deborah Tofil for Teresa McGovern
                                  Case Manager




                                        14
